DETAILED ACTION
This is a non-final action in response to RCE filed on 12/01/2020.
Claims 1-15 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 01/28/2017.

Response to Arguments
Applicant’s arguments filed on 12/01/2020 with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Emaru (20140207944) in view of Hadar et al (20130291052) in view of Polla et al. (20130145033).

Regarding claim 1, Emaru teaches a method for providing a customized cloud service [Emaru ¶0034-¶0038 discloses the management of a cloud system for provisioning cloud resources], comprising: 
receiving Key Service Indicators (KSI) of a cloud service for a cloud service [Emaru ¶0010-¶0011, ¶0097-¶0098, and ¶0110: attributes and/or performance items/values are received via an interface or GUI in which specifies a template for a cloud service, e.g., attributes and performance items/values are monitored, obtained, and stored for management of resources in a cloud computing environments; Emaru ¶0065-¶0070 and figure 6 describes the catalog table including attributes and/or performance items associated with each template for determining and/or provisioning cloud resources for applications and/or cloud services; Emaru ¶0077-¶0079 and figure 9 describes the interface or GUI wherein attributes and/or performance items (Key Service Indicators) such as application name, type, size, and time period are received via GUI to provision the cloud service and the cloud resources are identified]; 
associating the Key Service Indicators with a cloud service template for providing the cloud service [Emaru ¶0010-¶0011 and ¶0065-¶0070: the attributes and/or performance items are associated with each template for determining and/or provisioning cloud resources for applications and/or cloud services]; 

NOTE: Emaru ¶0042-¶0043, ¶0065, and ¶0070 discloses that a local disk may include a plurality of hard disks and further stores information for use by the server wherein a program includes code/instructions that are loaded to a memory and executed by a processor in order to perform specific operations wherein the program uses data stored in table to perform these operations. The templates in the table specifies the required size/capacity of the allocated disk. Thus, the system monitors to see if their disk usages reaches a certain percentage of the allocated disk capacity. Therefore, size/capacity is quantified with respect to a disk wherein the table includes templates comprising the amount/size of the disk. The disk as explained in Emaru is a medium that is used to load and run a program to perform the specific operations.

identifying, based on the Key Service Indicators, resources required for providing the cloud service [Emaru ¶0007-¶0008, ¶0045, ¶0106, and ¶0110: resources are identified for applications and/or cloud services based on the monitored and obtained attributes and/or performance items/values of the templates, i.e., resources for migration are identified based on the monitored and obtained attribute and/or performance items/values; Emaru ¶0065-¶0070 and figure 6 describes the catalog table including attributes and/or performance items associated with each template for determining and/or provisioning cloud resources for applications and/or cloud services],
wherein the resources comprise hardware resources and software resources [Emaru ¶0002, ¶0005, ¶0034, and ¶0053: computing resources includes hardware and software resources]; and 
monitoring the cloud service [Emaru ¶0010-¶0011, ¶0031, and ¶0067-¶0068: a management program is configured to monitor the cloud system/service (cloud computing environment) and its resources and applications]. 
However, Emaru does not explicitly teach wherein the KSI at least comprise a quantifiable security parameter associated with the cloud service; wherein at least one resource comprising a load balancer; providing a cloud platform (cloud instructions) that provides a status for the cloud service, a pending approval for the cloud service, and approved cloud service subscriptions; and obtaining feedback from a user of the cloud service and suggesting changes to the cloud service template based on the feedback. 


wherein at least one resource comprising a load balancer [Hadar ¶0022 and ¶0034: the cloud computing components (resources) that are deployed for implementing the cloud service/grid may include a load balancer].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru with the teachings of Hadar in order to incorporate wherein the KSI at least comprise a quantifiable security parameter associated with the cloud service; and wherein at least one resource comprising a load balancer. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that helps secure a grid cloud by adding security policies/attributes in which increases trust, security, and efficiency in cloud systems as explained in ¶0002-¶0003 of Hadar.
However, Emaru-Hadar does not explicitly teach providing a cloud platform (cloud instructions) that provides a status for the cloud service, a pending approval for the cloud service, and approved cloud service subscriptions; and obtaining feedback from a user of the cloud service and suggesting changes to the cloud service template based on the feedback. 
NOTE: The original specification at ¶0034 discloses that monitoring module may continue to monitor selection of KSI, by a user, for association with a cloud service templates in a cloud system over a period. Such kind of feedback information may be used by the identification module of the computer system to identify an appropriate set of resources, tools, and configuration for the deployment of a cloud service for a particular user. Such information may be used by the cloud system to offer a new or refined cloud service template. Thus, examiner would like to point out that the feedback obtained from a user is a selection of a cloud service, resource, component, and/or template based upon broadest reasonable interpretation consentient with the original specification at ¶0034.

Polla teaches providing a cloud platform (cloud instructions) that provides a status for the cloud service [Polla ¶0020, ¶0024, ¶0028-¶0029, and ¶0040: a status of the cloud service/template request/subscription/selection is provided such as approval or denial], a pending approval for the cloud service [Polla ¶0013 and ¶0016-¶0017 : a pending cloud service/template request/subscription/selection], 
obtaining feedback from a user of the cloud service and suggesting changes to the cloud service template based on the feedback [Polla ¶0020 and table 4 on page 3: a user makes a request/selection (the system obtains this selection/feedback) and makes a decision to approve or deny in which if the user is denied, a recommendation may be made to the user to make changes to the request/selection, [0023]].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru-Hadar with the teachings of Polla in order to incorporate providing a cloud platform (cloud instructions) that provides a status for the cloud service, a pending approval for the cloud service, and approved cloud service subscriptions; and obtaining feedback from a user of the cloud service and suggesting changes to the cloud service template based on the feedback. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes private cloud system/service in which gets benefits of self-service, scalability, and elasticity with additional control and customization available from resources as explained in ¶0007 of Polla.

Regarding claim 6, this claim does not teach or further define over the limitations in claim 1. Therefore, claim 6 is rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Emaru-Hadar-Polla teaches the method of claim 1.
Emaru additionally teaches further comprising providing the cloud service to a user [Emaru ¶0031, ¶0106, and ¶0124: the applications and/or cloud services are provided to the user including a resource migration plan that may be more cost effective].




Regarding claim 4, Emaru-Hadar-Polla teaches the method of claim 1.
Emaru further teaches wherein the associating includes associating the Key Service Indicators with the cloud service template for a time period [Emaru ¶0065-¶0070 and ¶0077-¶0079: the attributes and/or performance items are associated with each template and a time period may be applied for applications and/or cloud services]. 

Regarding claim 7, Emaru-Hadar-Polla teaches the system of claim 6.
Emaru further teaches wherein the KSI instructions include a user interface to receive the Key Service Indicators for the cloud service [Emaru ¶0035-¶0038, ¶0065, and ¶0077: the cloud system includes a self-service portal 1600 and user interfaces 1700 and 1800 for users to interface with the cloud system wherein the catalog table containing the obtained attributes and/or performance items is accessed using the self-service portal in order to provision cloud resources for applications and/or cloud services].

Regarding claim 8, Emaru-Hadar-Polla teaches the system of claim 6.
Emaru further teaches wherein the link instructions include a user interface to associate the Key Service Indicators with the cloud service template in the cloud system [Emaru ¶0035-¶0038 and ¶0065-¶0070: the cloud system includes a self-service portal 1600 and user interfaces 1700 and 1800 for users to interface with the cloud system wherein the attributes and/or performance items are associated with each template for determining and/or provisioning cloud resources for applications and/or cloud services].

Regarding claim 9, Emaru-Hadar-Polla teaches the system of claim 6.
Emaru further teaches wherein the cloud system is one of a public cloud, a private cloud, and a hybrid cloud [Emaru ¶0034 and ¶0039-¶0040: the cloud system is a public cloud because the cloud services are rendered over a public network]. 
NOTE: As explained at ¶0016 of the original specification, cloud system may be termed as a public cloud if cloud computing services are rendered over a public network such as the internet.


Regarding claim 10, Emaru-Hadar-Polla teaches the system of claim 6.
Emaru further teaches wherein the Key Service Indicators (KSI) are provided by one of a user of the cloud service, a cloud service provider providing the cloud service, and an agent between the cloud service provider and the user of the cloud service [Emaru ¶0035-¶0038, ¶0049, ¶0065, and ¶0077: the obtained attributes and/or performance items are provided by a user and/or administrator of the cloud service]. 

Regarding claim 11, Emaru teaches a non-transitory machine-readable storage medium comprising instructions for providing a customized cloud service, the instructions executable by a processor to [Emaru ¶0034-¶0038 discloses the management of a cloud system for provisioning cloud resources], comprising: 
receive Key Service Indicators (KSI) for a cloud service [Emaru ¶0010-¶0011, ¶0097-¶0098, and ¶0110: attributes and/or performance items/values are received via an interface or GUI in which specifies a template for a cloud service, e.g., attributes and performance items/values are monitored, obtained, and stored for management of resources in a cloud computing environments; Emaru ¶0065-¶0070 and figure 6 describes the catalog table including attributes and/or performance items associated with each template for determining and/or provisioning cloud resources for applications and/or cloud services; Emaru ¶0077-¶0079 and figure 9 describes the interface or GUI wherein attributes and/or performance items (Key Service Indicators) such as application name, type, size, and time period are received via GUI to provision the cloud service and the cloud resources are identified]; 
associate the Key Service Indicators with a cloud service template for providing the cloud service [Emaru ¶0010-¶0011 and ¶0065-¶0070: the attributes and/or performance items are associated with each template for determining and/or provisioning cloud resources for applications and/or cloud services]; 
wherein the cloud service template at least comprising a total number of Central Processing Unit cores, a total amount of memory, and a size of a boot disk required for the cloud service [Emaru ¶0042-¶0043, ¶0050-¶0051, ¶0065-¶0070, and figure 6: the table includes templates comprising a number of cores and CPUs, an amount of memory, and an amount/size/capacity of disks]; and 

wherein the resources comprise hardware resources and software resources [Emaru ¶0002, ¶0005, ¶0034, and ¶0053: computing resources includes hardware and software resources]; and
monitor the cloud service [Emaru ¶0010-¶0011, ¶0031, and ¶0067-¶0068: a management program is configured to monitor the cloud system/service (cloud computing environment) and its resources and applications].
However, Emaru does not explicitly teach wherein the Key Service Indicators at least comprise a quantifiable security parameter associated with the cloud service; wherein at least one resource comprising a load balancer; and obtain feedback from a user of the cloud service and suggest changes to the cloud service template based on the feedback.
Hadar teaches wherein the Key Service Indicators at least comprise a quantifiable security parameter associated with the cloud service [Hadar ¶0018, ¶0022-¶0024, and ¶0026: security policies/attributes are received for a cloud service/grid and are associated with templates and cloud computing components for implementing the cloud service/grid]; and
wherein at least one resource comprising a load balancer [Hadar ¶0022 and ¶0034: the cloud computing components (resources) that are deployed for implementing the cloud service/grid may include a load balancer].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru with the teachings of Hadar in order to incorporate wherein the Key Service Indicators at least comprise a quantifiable security parameter associated with the cloud service; and wherein at least one resource comprising a load balancer.

However, Emaru-Hadar does not explicitly teach obtain feedback from a user of the cloud service and suggest changes to the cloud service template based on the feedback.
Polla teaches obtain feedback from a user of the cloud service and suggest changes to the cloud service template based on the feedback [Polla ¶0020 and table 4 on page 3: a user makes a request/selection (the system obtains this selection/feedback) and makes a decision to approve or deny in which if the user is denied, a recommendation may be made to the user to make changes to the request/selection].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru-Hadar with the teachings of Polla in order to incorporate obtain feedback from a user of the cloud service and suggest changes to the cloud service template based on the feedback. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes private cloud system/service in which gets benefits of self-service, scalability, and elasticity with additional control and customization available from resources as explained in ¶0007 of Polla.

Regarding claim 12, Emaru-Hadar-Polla teaches the storage medium of claim 11.
Emaru further teaches the instructions further comprising instructions to modify an existing cloud service template or generate a new cloud service template based on the identified Key Service Indicators [Emaru ¶0031-¶0032, ¶0045, ¶0049, and ¶0052: the cloud system has the ability to modify existing templates and/or generate new templates based on the attributes and/or performance items]. 




Regarding claim 13, Emaru-Hadar-Polla teaches the storage medium of claim 11.
Emaru further teaches the instructions further comprising instructions to identify computing resources for providing the cloud service [Emaru ¶0065-¶0070 and figure 6: required resources are identified for applications and/or cloud services based on the obtained attributes and/or performance items of the templates]. 

Regarding claim 14, Emaru-Hadar-Polla teaches the storage medium of claim 11.
Emaru further teaches wherein the instructions to associate include instructions to associate distinct Key Service Indicators (KSI) with the cloud service template, for different time periods [Emaru ¶0065-¶0070 and ¶0077-¶0079: the attributes and/or performance items are associated with each template and different time period may be applied for applications and/or cloud services]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Emaru (20140207944) in view of Hadar et al (20130291052) in view of Polla et al. (20130145033) in view of Miller et al. (20060235732) in view of Patel et al. (20140129703).

Regarding claim 3, Emaru-Hadar-Polla teaches the method of claim 1.
Emaru additionally teaches wherein the Key Service Indicators further comprise performance, latency, and cost [Emaru ¶0067-¶0069 and ¶0072-¶0073: the attributes and/or performance items include performance, latency, and cost].
However, Emaru-Hadar-Polla does not explicitly teach wherein the Key Service Indicators further comprise availability, scalability, and relevance.
Miller teaches wherein the Key Service Indicators further comprise availability and scalability [Miller ¶0209: the attributes/KPIs (KSI) of the cloud service include availability and scalability].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru-Hadar-Polla with the teachings of Patel in order to incorporate wherein the Key Service Indicators further comprise availability and scalability.

However, Emaru-Hadar-Polla-Miller does not explicitly teach wherein the Key Service Indicators further comprise relevance.
Patel teaches wherein the Key Service Indicators further comprise relevance [Patel ¶0009, ¶0031, and ¶0078: the attributes (KSI) of the cloud service include relevance, e.g. cloud services are categorized based on relevancy metrics with respect to fitness].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru-Hadar-Polla-Miller with the teachings of Patel in order to incorporate wherein the Key Service Indicators further comprise relevance.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides cloud solutions for specific cloud services based on attributes such as pertinence as explained in ¶0009 of Patel.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emaru (20140207944) in view of Hadar et al (20130291052) in view of Polla et al. (20130145033) in view of Khan et al. (20150006733).

Regarding claim 5, Emaru-Hadar-Polla teaches the method of claim 4.
However, Emaru-Hadar-Polla does not explicitly teach further comprising: identifying, based on the Key Service Indicators associated with the cloud service template for the time period, resources required for providing the cloud service for the time period; provisioning the identified resources for the time period; and providing the cloud service using the provisioned resources for the time period. 



provisioning the identified resources for the time period [Khan ¶0012, ¶0017, ¶0043, ¶0071, and ¶0095: the determined and/or available resources are allocated for the particular time period]; and 
providing the cloud service using the provisioned resources for the time period [Khan ¶0012, ¶0017, ¶0043, ¶0071, and ¶0095: cloud services are provided using the allocated resources for the particular time period]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru-Hadar-Polla with the teachings of Khan in order to incorporate identifying, based on the Key Service Indicators associated with the cloud service template for the time period, resources required for providing the cloud service for the time period; provisioning the identified resources for the time period; and providing the cloud service using the provisioned resources for the time period. 
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique to allocate cloud resources using a policy-based approach that considers priorities and service requirements associated with providing a particular service to a user in which ensures that an allocation of cloud resource meets quality of service requirements associated with providing the particular service to the user as well as ensuring that the network resources are optimally utilized as explained in ¶0012 of Khan.






Regarding claim 15, Emaru-Hadar-Polla teaches the storage medium of claim 14.
Emaru further teaches wherein the instructions to associate include instructions to monitor the distinct Key Service Indicators (KSI) associated with the cloud service template, for different time periods [Emaru ¶0031 and ¶0067-¶0068: the cloud system includes a management program that monitors IT resource usage (attributes and/or performance items) associated with the templates for different time periods].
However, Emaru-Hadar-Polla does not explicitly teach identify, based on the distinct Key Service Indicators, resources required for providing the cloud service during different time periods.
Khan teaches identify, based on the distinct Key Service Indicators, resources required for providing the cloud service during different time periods [Khan ¶0039-¶0040, ¶0043, ¶0059, and ¶0067: required resources for providing the cloud services for different time periods are determined based on quality of service requirements and performance requirements of the resources].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Emaru-Hadar-Polla with the teachings of Khan in order to incorporate wherein the instructions to associate include instructions to: monitor the distinct Key Service Indicators (KSI) associated with the cloud service template, for different time periods; and identify, based on the distinct Key Service Indicators, resources required for providing the cloud service during different time periods.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique to allocate cloud resources using a policy-based approach that considers priorities and service requirements associated with providing a particular service to a user in which ensures that an allocation of cloud resource meets quality of service requirements associated with providing the particular service to the user as well as ensuring that the network resources are optimally utilized as explained in ¶0012 of Khan.
Khan ¶0033-¶0035 and ¶0051-¶0053 additionally teaches monitoring the distinct Key Service Indicators (KSI) associated with the cloud service template, for different time periods.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453   



/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453